INTER-AFFILIATE TRANSFER AGREEMENT (Advisory Agreement) Legg Mason Funds This Inter-Affiliate Transfer Agreement (“Transfer Agreement”) is made as of the 30th day of September, 2009 by and among Legg Mason Fund Adviser, Inc. (“LMFA”), Legg Mason Partners Fund Advisor, LLC (“LMPFA”), and the investment advisers or sub-advisers set forth on Appendix 2 (“Adviser”), with respect to the series set forth on Appendix 1 (each a “Fund”). Recitals Each Fund is a series of an open-end management investment company registered under the Investment Company Act of 1940, as amended (“1940 Act”) (each an “Investment Company”); and Each Investment Company and LMFA are parties to an Investment Management Agreement with respect to each series of the
